Citation Nr: 1629767	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-07 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 2008 to September 2009, and had a period of active duty for training from August 2005 to January 2006.  



This appeal is before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, the Board remanded the matter on appeal.


FINDING OF FACT

The Veteran's bilateral ankle osteoarthritis is the result of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ankle osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for left ankle osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
 
In this case, as reflected in a January 2012 statement, the Veteran essentially contends that, following his deployment to Iraq in 2008 and 2009, in September 2009, he noticed great stiffness and soreness in both ankles as he returned to civilian life and that such pain and stiffness has been constant ever since.

Service treatment records reflect no complaints or findings of ankle pain or problems, and on his report of medical assessment at the time of his September 2009 examination for separation from service, while reporting several injuries, bodily pains, and other related problems, the Veteran did not report any current or history of ankle pain or problems.  The earliest notation of any ankle pain or problem is on November 2009 VA treatment, when the Veteran reported bilateral ankle pain that started after returning from theatre and no longer wearing boots.  

On March 2010 VA examination, the Veteran again reported ankle pain since returning home from Iraq, and that he had had a lot of foot patrols when activated.  He reported that, on return, with not wearing the boots, his ankles were painful with walking, using stairs, and wearing regular shoes.  X-rays of each ankle revealed a small os trigonum, but otherwise unremarkable findings, with no arthritis.

An August 2011 VA clinical progress note included an examination of the ankles by a physician.  The Veteran's complaints concerning the ankles, including a history of no pain until returning from Iraq, were reported.  Examination revealed no deformity, good range of motion and a normal gait and stance; and there was no specific diagnosis beyond "ankle discomfort."  However, in a September 2011 addendum note, the examiner opined that that the Veteran's ankle pain "is at least as likely as not related to wearing his boots during his military service."




An os trigonum, as reflected in a November 2013 VA examination report, is a small bone on the posterolateral aspect of the talus formed from a separate ossification center which fails to unite with the talus itself; it is a developmental defect, and therefore not a disability able to be service connected within the meaning of applicable regulations.  See 38 C.F.R. §§ 3.303, 4.9.  While service connection can be warranted where such a defect is subject to a superimposed disease or injury during military service that results in increased disability, the record does not reflect that the Veteran has been diagnosed with the resulting disorder, or increased disability due to superimposed disease or injury, of "os trigonum syndrome" from his os trigonum defect.  See VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).  Rather, on February 2012 VA examination, he was explicitly noted not to have ever had os trigonum syndrome, based on how his noted ankle symptoms did not match those common in os trigonum syndrome.  

However, on October 2015 VA evaluation for bilateral ankle pain-during which the Veteran again reported onset after his return from Iraq in 2009-X-rays of both ankles reflected mild ankle osteoarthritis.  The impression was pain with mild early changes associated with degenerative changes, possibly related to service based on time line.  It was also noted by an examining podiatrist that the Veteran's X-rays taken at that time were correlated with prior July 2014 X-rays, and that ankle stiffness may be accounted for by his current X-ray report.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's osteoarthritis of each ankle is the result of his service.  The October 2015 VA treatment notes relate the Veteran's bilateral ankle pain to his osteoarthritis, and osteoarthritis to service based on time line.  While no examiner during this treatment indicated any review of the claims file, the Veteran's reported history of having ankle pain and problems since service was noted, and his noted ankle disorder was related to service on this basis.  Such reported history of ankle pain and problems since service is consistent with the record; the Veteran has consistently reported ankle pain and stiffness and related problems beginning on return to civilian life in September 2009 since November 2009, including in January, March, May, June, and July 2010, September 2011, and on February 2012 and November 2013 VA examinations.  Thus, the Board finds that the opinion relating the Veteran's ankle osteoarthritis to service was based on an accurate factual premise and is probative.  

The Board notes that prior, post-service X-ray examinations did not reveal arthritis, including those in May 2010, February 2012, and July 2014.  However, such evidence was reasonably taken into account in October 2015; in this regard, the October 2015 X-rays were noted to have been correlated with prior July 2014 X-rays, and while it was noted that the Veteran's ankle pain had been ongoing since his return from service, it was noted that his current ankle stiffness could be accounted for by his current X-ray report indicating osteoarthritis.  

Moreover, a VA physician, after examining the Veteran in August 2011 and taking his history, while providing no specific diagnosis beyond "ankle discomfort," opined in a September 2011 addendum note that the Veteran's ankle pain was at least as likely as not related to wearing his boots during his military service, providing further medical evidence in the Veteran's favor.

Given the above, the evidence of whether current bilateral ankle osteoarthritis is related to service is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his osteoarthritis of each ankle is the result of service.  Accordingly, service connection for right and left ankle osteoarthritis is warranted.






							[CONTINUED ON NEXT PAGE]

ORDER

Service connection for right ankle osteoarthritis is granted.

Service connection for left ankle osteoarthritis is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


